Citation Nr: 1818271	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-28 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In August 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to the Veteran's claims file.

In September 2017, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The Veteran's bilateral hearing loss preexisted service and was not aggravated by his military service.   


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1131, 1153, 5107; (2014); 38 C.F.R. §§ 3.303, 3.306 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection for certain chronic diseases, to include bilateral sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service. 38 U.S.C. § 1111.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability  is due to the natural progress of the disease. 38 U.S.C. § 1153 (2012); 38 C.F.R. § 3.306 (2017).

If a pre-existing disorder is "noted" on entering service, in accordance with 38 U.S.C. § 1153, the veteran has the burden of showing an increase in disability during service. If the veteran meets that burden and shows that an increase in disability occurred, the burden then shifts to the government to show that any increase was due to the natural progress of the disease. Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

To be "noted" within the meaning of the presumption of soundness statute,           the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  History of pre-service existence of a disease does not constitute a notation of such condition.  See id. at 240 (holding that "asthma" was not noted where, although the Veteran checked a box indicating that he had a history of the disease,  a clinical evaluation detected no abnormalities of the lungs).  However, the disease need not be symptomatic at the time of the evaluation, so long as a diagnosis is provided.  See Verdon v. Brown, 8 Vet. App. 529, 530 (1996) (holding that "bunions" were noted at induction examination where orthopedic examiner diagnosed "bunions," despite also stating "no problem [with] feet.").  

The Veteran is seeking service connection for bilateral hearing loss.  The record shows the Veteran has a current bilateral hearing loss disability.  Accordingly, the question becomes whether this condition was caused or aggravated by service.  

In March 1978, the Veteran underwent his entrance examination.  An audiological evaluation revealed pure tone thresholds, in decibels, of 15, 5, 5, 35 and 45 decibels in the right ear at 500, 1000, 2000, 3000, and 4000 Hertz; and 25, 10, 10, 35 and 35 decibels in the left ear at those frequencies. The report listed a diagnosis of bilateral high frequency hearing loss and it was recommended that he avoid high noise level military occupational specialties. On the report of medical history, the Veteran reported hearing loss and a history of bilateral ear surgeries at the age of 8 or 9     and that he wore a hearing aid at one time.  Subsequent records note the surgery involved placement of tubes in the ears, which were removed later in the year.    

The Veteran's separation examination was conducted in May 1982.  An audiological evaluation conducted at that time revealed pure tone thresholds,           in decibels, of 15, 5, 10, 35 and 50 decibels at 500, 1000, 2000, 3000, and 4000 Hertz in the right ear; and 15, 10, 5, 35, and 40 decibels at those same frequencies in the left ear. The examination report listed a diagnosis of bilateral high frequency hearing loss, stable.   

Initially, the Board finds that the Veteran was "noted" to have bilateral high frequency hearing loss upon his entry into active duty service.  This diagnosis     was recorded on his March 1978 entrance examination.  Accordingly, the Veteran has the burden of showing that there was an increase in this disability to establish the presumption of aggravation.  

Following a review of the record, the Board concludes that the Veteran's preexisting bilateral hearing loss was not aggravated during the Veteran's military service. The most probative evidence of record on this point is the November 2017 VA audiological examination.  Following a review of the claims file and examination of the Veteran,     the report concluded with a current diagnosis of bilateral sensorineural hearing loss.  The examiner noted the Veteran's report of a sudden loss of hearing in the left ear in 1991 following an infection.  The VA examiner opined that the Veteran's bilateral hearing loss preexisted his entry into military service, and was not aggravated therein.  In reaching this conclusion, the VA examiner noted that there were no significant threshold shifts of his preexisting hearing loss documented by his entrance and separation audiological examinations. The examiner further noted there was no evidence of acoustic trauma during his active duty service, and that hearing       protection was worn.  

While the Veteran believes that his hearing loss is related to service, there is no indication that he has specialized training sufficient to render such an opinion. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the question of whether a hearing loss disability was permanently worsened  by noise-exposure is not a matter capable of lay observation and requires medical expertise to determine. Thus, the Veteran's own opinion regarding the etiology of     his current bilateral hearing loss is not competent medical evidence.  The Board affords significantly greater probative weight to the opinion of the November 2017 VA examiner. There is no medical opinion to the contrary.

In sum, the preponderance of the probative evidence is against a finding that the Veteran's preexisting bilateral hearing loss was aggravated by his military service. The Board acknowledges the decision in McKinney v. McDonald, 28 Vet. App. 15 (2016). However, that case is distinguishable as the claimant's entrance examination in that case did not "note" a finding of hearing loss; in this case, the disorder was unequivocally noted by the in-service examiner.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's service connection claim for bilateral hearing loss, the doctrine is not for application.       See Gilbert v. Derwinski, 1 Vet. App. 49, at 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


